Citation Nr: 1523254	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1983.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction over the case has since transferred to the Philadelphia, Pennsylvania, RO.  

The record before the Board consists of the  electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).
REMAND

In his December 2013 Substantive Appeal, the Veteran requested a hearing before the Board at the RO (a Travel Board hearing).  The Veteran was notified that a live hearing or live videoconference hearing would be quicker than waiting for a Travel Board hearing.  In March 2014, he elected to have a live videoconference hearing.  

In September 2014, the RO issued a supplemental statement of the case (SSOC), in which the Veteran was notified that if no additional evidence was received within 30 days, his appeal would move forward to the next step, which was identified as the requested videoconference hearing.  However, the RO, rather than scheduling the hearing, certified the appeal to the Board.  Since the Veteran has not withdrawn his request for a videoconference hearing and inasmuch as videoconference hearings are scheduled by the RO, this case must be remanded for that purpose.

Accordingly, this case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing in accordance with the docket number of his appeal.  Ensure that notice of the hearing is sent to the Veteran's current address of record.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




